Citation Nr: 0216487	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  00-02 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right ankle 
disability, to include arthritis.

2. Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness.

(The issues of entitlement to service connection for cervical 
arthritis, for a left knee disability, to include arthritis, 
for short-term memory loss, claimed as due to undiagnosed 
illness, for rashes and sores, claimed as due to undiagnosed 
illness, shall be the subjects of a future appellate 
decision.) 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from July 
to December 1978.  He also had active service from September 
1990 to May 1991, having been ordered to active duty in 
support of Operations Desert Shield/Desert Storm, and he 
served in Southwest Asia from November 1990 to April 1991.  
Between these periods of service, he served for over 10 years 
with the U.S. Army Reserve.

This appeal arises from an October 1998 rating action that 
denied service connection for a right ankle disability, to 
include arthritis, and for headaches, claimed as due to 
undiagnosed illness.  A Notice of Disagreement was filed in 
November 1998, and a Statement of the Case (SOC) was issued 
in December 1999.  A Substantive Appeal was received in 
January 2000.  

In March 2001, the Board of Veterans Appeals (Board) remanded 
this case to the RO for further development of the evidence 
and for due process development.  Supplemental SOCs (SSOCs) 
were issued in January and July 2002.

The Board's decision on the claims for Board is undertaking 
additional development with respect to the claims for issues 
of entitlement to service connection for cervical arthritis, 
for a left knee disability, to include arthritis, for short-
term memory loss, claimed as due to undiagnosed illness, for 
rashes and sores, claimed as due to undiagnosed illness, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(January 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board shall provide 
notice of the development as required by Rule of Practice 903 
(67 Fed. Reg. 3,099, 3,105) (January 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing your response thereto, the Board shall prepare a 
separate appellate decision addressing these issues.

FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each of the  claims on appeal has been 
accomplished.

2. The evidence shows objective findings of a right ankle 
disability during ACDUTRA in 1978, and persuasive, 
uncontradicted VA medical opinions providing a medical 
nexus between such inservice findings and current chronic 
right ankle sprain with arthritis.

3. There exists an approximate balance of positive and 
negative medical evidence on the question of whether the 
veteran's headaches are attributable to a known clinical 
diagnosis, or whether they are a manifestation of chronic 
disability resulting from undiagnosed illness.


CONCLUSIONS OF LAW

1. Chronic right ankle sprain with arthritis was incurred in 
ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103A, 
5107 (West 1991 and Supp. 2001, 2002); 38 C.F.R. § 3.303 
(2002).

2. With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for headaches, 
claimed as due undiagnosed illness, have been met.  
38 U.S.C.A. §§ 1110, 1117, 5103A, 5107 (West 1991 & Supp. 
2001, 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001);  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claims for 
service connection for right ankle disability and for 
headaches, on the merits, the Board finds that the passage of 
the VCAA and implementing regulations does not prevent the 
Board from rendering a decision in this case, and that all 
notification and development action needed to render a fair 
decision on the claims has been accomplished.

I.  Service Connection for a Right Ankle Disability, to 
include Arthritis

A.  Background

A review of the service medical records for the veteran's 
period of ACDUTRA discloses that he was seen with complaints 
of right ankle pain in August 1978.  The assessment was rule 
out muscular aches.  He again complained of right ankle pain 
in September 1978.  A history of a twisted ankle in July was 
noted.  Current examination showed slight swelling.  In late 
October 1978, the veteran complained of right ankle and foot 
pain.  The assessment was rule out possible strain.  

A review of medical records during the veteran's service with 
the U.S. Army Reserve discloses that he complained of a 
recent twisting injury of the right ankle in June 1980.  The 
assessment was muscle strain.  He was seen again a few days 
later with complaints of continuing right ankle pain.

January 1997 VA X-rays of the right ankle revealed possible 
old trauma medially with some small tissue ossification and a 
small calcaneal osteophyte.  After examination, the diagnosis 
was right ankle discomfort with some X-ray changes.

VA examination of the right ankle in September 1997 showed 
tenderness over both malleoli and pain on joint movement.  
The diagnosis was status post injury of the right ankle in 
1982, with clinical evidence of early arthritic changes 
causing pain on walking.

On VA general medical examination of October 2001, the 
examiner reviewed the March 2001 Board Remand and the claims 
file.  The veteran gave a history of multiple right ankle 
sprains in 1973 and a right ankle injury in 1994.  On current 
examination, there was swelling over the lateral malleolus, 
range of motion was slightly reduced, and there was some 
weakness on dorsiflexion.  X-rays of the right ankle revealed 
plantar and Achilles calcaneal spurs.  The diagnosis was 
chronic right ankle sprain.  The examiner opined that it was 
more likely than not that the veteran's degenerative disease 
of the left (sic) ankle with chronic sprain was aggravated by 
his military service.     

On VA orthopedic examination of April 2002, the examiner 
reviewed the March 2001 Board Remand and the claims file.  
The veteran complained of right ankle pain.  He gave a 
history of numerous right ankle sprains with some swelling, 
recovery from swelling, and a right ankle injury after a jump 
in which he twisted the ankle in 1994.  On current 
examination, there was tenderness adjacent to the medial 
malleolus.  November 2001 right ankle X-rays were noted to 
show mild degenerative change.  The diagnosis was chronic 
right ankle sprain with degenerative changes on X-ray.  The 
examiner opined that the veteran's right ankle did sustain 
injuries that were aggravated by his military service, and 
that he had minor degenerative change.   

B.  Analysis

The veteran contends, in effect, that he currently suffers 
from a right ankle disability, to include arthritis, which 
had its onset during his military service.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing ACDUTRA.  
38 U.S.C.A. § 101(24), 106, 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Considering the merits of the claim, the Board notes that the 
evidence includes the veteran's complaints pertaining to the 
right ankle, and objective findings of right ankle swelling 
and possible strain recorded during ACDUTRA in 1978, and the 
uncontradicted 2001 and 2002 medical opinions of a VA 
physician establishing a medical nexus between the veteran's 
military service and his current chronic right ankle sprain 
with arthritis.  On that record, the Board finds that the 
evidence supports the grant of direct service connection for 
such right ankle disability with arthritis.  The VA medical 
opinions, based upon both examinations of the veteran and 
consideration of his documented medical history, are both 
competent and probative evidence on the nexus question.  The 
Board also notes that there is no contrary medical evidence 
or opinion of record.   

For all the foregoing reasons, the Board finds that the claim 
for service connection for a right ankle disability is 
warranted.

II.  Service Connection for Headaches

A.  Background

A review of the service medical records for the veteran's 
period of ACDUTRA is negative for findings or diagnoses of a 
headache disorder.

A review of medical records during the veteran's service with 
the U.S. Army Reserve discloses that he complained of severe 
headaches in December 1979.  The assessment was rhinorrhea, 
coryza, and upper respiratory tract inflammation.  In 
February 1980, he complained of sinus headaches, and the 
assessment was upper respiratory infection with nasal 
congestion.  On examination of November 1982, he denied a 
history of frequent or severe headaches.

A review of the sole service medical record from the 
veteran's period of active service discloses that he denied a 
history of frequent or severe headaches on examination of 
October 1990.

Post service, the veteran was hospitalized at a VA medical 
facility from June 1996 to February 1997 for treatment of 
cocaine dependence in a controlled environment.  A discharge 
summary of that period of hospitalization is of record.

On VA psychiatric examination of January 1997, the veteran 
gave a history of headaches since military service in the 
Persian Gulf War.  After examination, the diagnoses were 
adjustment disorder with depressed mood, and cocaine 
dependence in full remission for the last 8 months.  

On VA general medical examination of September 1997, the 
veteran complained of frequent headaches occurring weekly, 
which lasted for 1 hour.  There was no associated 
photophobia, visual disturbance, or nausea.  After 
examination, the diagnosis was mild, non-migraine headache.

On VA neurological examination of October 2000, the veteran 
complained of headaches over each eye.  The character of the 
pain was sharp and occasionally pulsatile, and lasted for 
approximately 1 hour.  The frequency was 1 or 2 episodes per 
month, and salsalate or Tylenol usually relieved the 
headaches.  He was not aware of anything that triggered the 
headaches, except for worry.  There was no nausea or 
vomiting, but he did have photophobia with the headaches.  
There was a positive family history of migraine in his 
mother.  After examination, the impression was episodic, 
recurrent headaches with a history that suggested that at 
least some of the headaches were mild vascular headaches of 
the migraine type.

VA computerized tomography of the veteran's head in January 
2001 noted a clinical history of chronic headaches.  The 
impressions were no evidence of cerebral infarction, 
intracranial hemorrhage, or neoplastic process; there was 
mild bifrontal lobe cerebral atrophy.    

On VA general medical examination of October 2001, the 
examiner reviewed the March 2001 Board Remand and the claims 
file.  The veteran's complaints included headaches.  After 
examination, the diagnoses included tension headaches.

On special VA neuropsychiatric examination of October 2001, 
the examiner reviewed the veteran's medical records.  The 
veteran gave a 10-year history of headaches that occurred 
approximately twice per week and lasted 20 to 30 minutes.  
They were described as a sharp, throbbing pain and were 
located in the frontal and occipital areas and behind the 
eyes.  There was no aura or associated symptoms.  They were 
somewhat relieved by over-the-counter preparations.  A 
September 2000 VA diagnosis of episodic, recurrent headaches 
was noted.  After mental status and neurologic examinations, 
the neurologic diagnosis was headaches, secondary to unknown 
medical condition.

On VA general medical examination of April 2002, the examiner 
reviewed the March 2001 Board Remand and the claims file, 
including the October 2001 VA examination report.  The 
veteran's complaints included headaches, which he dated back 
to his military service in the Persian Gulf War.  The 
examiner noted that the headaches had previously been 
diagnosed as tension-type.  They followed this pattern of 
being bilateral in the head, toward the top of the head, and 
they required Motrin or some medication on occasion.  The 
veteran did not have dizziness, vertigo, seizures, or a 
migraine pattern, and the headaches did not incapacitate him 
for work.  After examination, the diagnoses included tension 
headaches.  The examiner opined that the veteran did not have 
an undiagnosed illness secondary to the Persian Gulf War.

On special VA neuropsychiatric examination of April 2002, the 
examiner reviewed the veteran's medical records.  The veteran 
gave a 10-year history of headaches that occurred 
approximately twice per week and lasted for up to 1 hour.  
They were located in the frontal area and were described as a 
sharp, throbbing pain.  They seemed to be brought on by 
stress, and were relieved by relaxing.  Prescribed 
medications reportedly did not help.  There was no aura or 
associated symptoms.  The headaches reportedly prevented him 
from driving when they occurred.  The examiner noted that on 
previous neurologic examination in October 2001, the 
diagnosis was headaches secondary to unknown medical 
examination.  After current neurologic examination, the 
diagnosis remained headaches secondary to unknown medical 
conditions.      

II.  Analysis

The veteran contends, in effect, that he suffers from 
headaches that are due to undiagnosed illness incurred during 
his military service in the Persian Gulf War.

For Persian Gulf War veterans, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or a combination of illnesses 
manifested by 1 or more signs or symptoms, which include, but 
are not limited to, fatigue; muscle or joint pain; 
neurological signs or symptoms; neuropsychological signs or 
symptoms; signs or symptoms involving the respiratory system; 
or sleep disturbances.  The chronic disability must have 
become manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006 (recently extended, by statute, to December 
31, 2011), and must not be attributed to any known clinical 
disease by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117.  See also 38 C.F.R. § 3.317(a), 
(b).

Under the applicable criteria, a Persian Gulf War veteran is 
one who served in active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  In this case, 
the veteran did serve in the Southwest Asia Theater of 
operations during the Persian Gulf War, and thus is 
considered a Persian Gulf War veteran for purposes of the 
above-cited statute and regulation.

As indicated above, a key requirement to establishing service 
connection under 38 C.F.R. § 3.317 is that the claimed 
symptom/condition, claimed as due to undiagnosed illness, 
cannot medically be attributed to any known clinical 
diagnosis.  In this case, the Board has considered the 
medical evidence of record pertaining to the veteran's 
headaches, and has noted the VA diagnoses of mild, non-
migraine headache in September 1997; episodic, recurrent 
headaches with a history that suggested that at least some of 
the headaches were mild vascular headaches of the migraine 
type in October 2000; tension headaches on general medical 
examinations of October 2001 and April 2002; and headaches 
secondary to unknown medical condition on special 
neuropsychiatric examinations of October 2001 and April 2002.  

When, as here, after consideration of all evidence and 
material of record in a case for VA benefits, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990). 

Given the approximate balance of positive and negative 
medical evidence on the question of whether the veteran's 
headaches are attributable to a known clinical diagnosis, and 
giving the veteran the benefit of the doubt on this question, 
the Board finds that service connection for headaches is 
warranted.  


ORDER

Service connection for a right ankle disability, to include 
arthritis, is granted.

Service connection for headaches, claimed as due undiagnosed 
illness, is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

